Citation Nr: 1743408	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded this appeal for additional development in July 2016.

A personal hearing was conducted between the Veteran and undersigned in May 2016.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2016, the Board remanded this appeal to obtain a new examination to determine whether the Veteran has a diagnosis of any hepatitis infection, including hepatitis B and hepatitis C.  Laboratory testing and medical treatment records contained in the record appear to indicate a diagnosis of hepatitis B.  See September 2004 and December 2006 Medical Treatment Records, Government Facility.  The examiner was specifically instructed to state whether the Veteran has hepatitis B.

In a September 2016 Hepatitis Disability Benefits Questionnaire (DBQ), the examiner noted a historical diagnosis of hepatitis C but opined that it is less likely as not that the Veteran has been infected with hepatitis C.  Reference was made to recent negative confirmatory testing, the absence of liver abnormality, and the Veteran's report that private testing for hepatitis C was negative.  There was no discussion of hepatitis B and it is unclear whether the aforementioned negative testing encompassed a hepatitis B infection as well.  In any event, the examiner nevertheless failed to address the positive testing for and diagnosis of hepatitis B contained in the record.  As such, the development conducted fails to comply with the remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion is necessary to reconcile the conflicting evidence and clarify whether the Veteran has had a diagnosis of hepatitis B at any time during this appeal.

On remand, private treatment records should be obtained.  The Veteran stated that he received extensive blood testing from Dr. B. in Hinesville, Georgia on June 16, 2016 to determine whether he had a hepatitis infection.  He also stated that he received the results of such testing in June 2016.  These records are relevant, and VA should attempt to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file, including June 2016 private treatment records from Dr. B. in Hinesville, Georgia.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the September 2016 Hepatitis DBQ.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. 

The examiner state whether the Veteran has a current diagnosis of hepatitis B or has carried such a diagnosis during the pendency of this appeal.  

In providing this opinion, the examiner must address/reconcile his/her opinion with the September 2004 laboratory testing and subsequent medical treatment records indicating a diagnosis of hepatitis B.  In other words, if the examiner does not believe that the Veteran has or has had hepatitis B, the examiner should explain why.

If a diagnosis is made, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis infection had its onset in service.  The examiner must address the Veteran's identified in-service risk factors, which included exposure to blood through the handling of wounded and dead bodies.  If the hepatitis infection is determined to be unrelated to risk factors in service, the examiner should identify the non-service risk factor(s) considered to be the likely cause and explain why that is so.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




